Pee Cueiam,
It may be that if the professional services of the plaintiff had been rendered to the decedent in his lifetime, the .common pleas would have full jurisdiction to determine the amount due and enter judgment. But the services were rendered to the executor after the death of the testator. The fees due the plaintiff were then part of the expenses of administration of the estate in the orphans’ court, and that court has exclusive jurisdiction. The executor who resigned might just as well bring suit against this one for his commissions.
Decree affirmed and appeal dismissed at the cost of the appellant.